Peters, J.
The defendants, manufacturers and vendors of carriage springs, sold to the plaintiffs, carriage builders, six carriage springs, knowing that the plaintiffs were to use them in the construction of carriages, and warranted them as made of the best of steel. They turned out to be of poor material, and unfit for the purpose for which they were intended and used. In this action on the warranty, the plaintiffs claim to recover, having declared therefor specially, the expenses to them of taking out of the carriages into which they were placed some of the defective springs and fitting new ones in place of them.
The common doctrine applicable to all cases is, that the damages shall be the natural and proximate consequence of the act complained of. They are general damages when the necessary and natural consequence. If they are the natural but not the necessary consequence of the act complained of, then they are special damages, and must be specially set forth in the declaration. Furlong v. Polleys, 30 Maine, 491, and cases there cited. This is an ancient and very general doctrine. The difficulty is to determine when cases fall within and when without the definition. That must often be settled by other rules of a more definite character. There must be rules within the rule. In the growth and advancement of the law, rules have been adopted to meet the necessity.
Ordinarily, the measure of damages applying to warranty of personal property is the difference between the actual value of the articles sold and what they would have been worth if as warranted. Wright v. Roach, 57 Maine, 600. But this is not an invariable standard. It is not always adequate to produce just results. There are cases where more extended damages are recoverable for special or consequential or exceptional losses.
The rule that embraces cases of special damages is the one formulated in the case of Hadley v. Baxendale, 9 Exch. 353. Alderson, B., there said: “ Where two parties have made a con*103tract which one of them has broken, the damages which the other party ought to receive in respect to such breach of contract, should be either such as may fairly and reasonably be considered as arising naturally, that is, according to the usual course of things from such breach of contract itself, or such as may reasonably be supposed to have been in the contemplation of both parties at the time they made the contract, as the probable result of the breach of it. Now, if the special circumstances under which the contract was actually made were communicated by the plaintiff to the defendant, and were thus known to both parties, the damages resulting from the breach of such contract, which they would reasonably contemplate, would be the amount of injury which would ordinarily follow from the breach of the contract under those special circumstances so known and communicated.” More could profitably be quoted from the case, if space permitted.
The principles laid down in Hadley v. Baxendale have been applied in many cases, and in the main been approved by many courts. In Griffin v. Colver, 16 N. Y. 489, in discussing the English case, Selden, J., observes that “ the damages must be certain, both in their nature and in respect to the cause from which they proceed.” In our own state any rule giving uncertain and speculative damages has been uniformly rejected. Damages have not been allowed which consisted of profits expected to arise out of collateral or independent contracts, nor for losses accidentally occasioned or supposed to be occasioned in one’s business or affairs. Bridges v. Stickney, 38 Maine, 361. Frye v. Railroad, 67 Maine, 414. For this reason, the court, in Freeman v. Morey, 41 Maine, 588, (a case in contract and not of tort) refused to allow for the loss of the use of a mill in process of construction, for which defendant neglected to furnish such mill-irons as he had contracted to deliver. Whether the plaintiff in that case would have finished his mill and profitably used or rented it was regarded as a matter of uncertainty. It was undoubtedly the belief of the court that such a liability was not within the intention of the parties when the contract was entered into, and that the consideration for such a risk would have been inadequate.
The New York cases, following the lead of Hadley v. Baxen*104dale, have a tendency to require that in contracts the damages shall be such as arise naturally in the usual course of things, and at the same time be such as must have been contemplated by the parties. Our own cases seem to affirm the same thing. Mr. Sedgwick (Damages, 6 ed., p. 81,) thinks there may be cases of damages contemplated by the parties that would not be regarded as arising naturally. But that could seldom, if ever, occur. Parties Could hardly be supposed to contemplate damages that could not naturally arise, without making some express provision in relation to them. And what would appear at one standpoint as indirect or remote damages, may appear differently in the light of all the circumstances attending the contract when it is made. However that may be, and whether accepted in its wider or narrower limits, we think the case at bar easily, falls within the rule.
Upon the principle laid down in Hadley v. Baxendale, it is in many cases, and we think correctly, held that where manufactured articles are ordered for a special purpose known to the seller, there is an implied warranty that they are reasonably fit and suitable for the purpose for which they are ordered, and the vendee may recover for the breach of warranty such damages as may be reasonably supposed to have been in the minds of the parties in respect to it. French v. Vining, 102 Mass. 132. Bradley v. Rea, 14 Allen, 20. Howard v. Emerson, 110 Mass. 320. Field Dam., § 277. Sedg. Dam. (6 ed.) 353, note. Par. Con., Title, Warranty. So in the present case, the warranty that the_ articles were of sound steel must, under the circumstances, bear the construction that the parties intended a warranty that they were suitable and fit for the particular use for which they were ordered and sold. The defendants knew, or assumed to know, of what quality of material the articles were constructed, and by their warranty relieved the plaintiffs from the necessity of personal inspection and risk.
The case of Miller v. Mariner's Church, 7 Maine, 51, is, in this respect, to the same effect as Hadley v. Baxendale, although decided a quarter of a century before the latter case. There the question was, what damages were recoverable for the failure to deliver some stones at the date contracted to be delivered, the *105eontractee purchasing them to use in the construction of a building in process of erection. The general rule was given to the jury, that the damages would be no more than the eontractee liad or would have sustained by proceeding with due diligence, upon the failure of the contractor to perform his contract, to furnish himself with the same materials elsewhere. But the eontractee was permitted to recover damages for the necessary delay, as well as for the additional price occasioned by the default of the other party, the delay involving the loss of labor, if not the loss of rents. Other cases in this state present somewhat similar decisions. True v. Telegraph Co., 60 Maine, 9. Bartlett v. Telegraph Co., 62 Maine, 209. Grindle v. Express Co., 67 Maine, 317. See Massachusetts cases. Bartlett v. Blanchard, 13 Gray, 429. Berry v. Flitner, 118 Mass. 131.
Special damages are to be cautiously admitted. They cannot always be rejected. In this ease, we think it not unreasonable to allow the actual cost of replacing the carriage springs, if the facts are as the plaintiffs assert them to be. Although such damages are special or consequential, they are not liable to the objection of being uncertain or speculative or remote. They are such as were contemplated by the parties.

Exceptions sustained.

Appleton, O. J., Barrows, Daneorth, Virgin and Symonds, JJ., concurred.